Citation Nr: 1146433	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  03-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2004, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) at the New Orleans RO, and a copy of the transcript of that hearing has been associated with the claims file.  Although that hearing was not before the undersigned VLJ, the Veteran declined the offer for a new hearing.  

The Veteran's claim was originally based on new and material evidence.  Indeed, in a July 2004 decision, the Board reopened the Veteran's claim and remanded the de novo issue of entitlement to service connection for PTSD for further development.  After attempting to complete the requested development and continuing the denial of the Veteran's claim, the Appeals Management Center (AMC) in Washington, D.C. issued a Supplemental Statement of the Case (SSOC) in March 2009, phrasing the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and then returned this matter to the Board for further appellate consideration.  However, the Veteran's repeated assertions throughout the appeal reflect his desire to pursue a claim for service connection for PTSD only.  As such, the Board has characterized the issue on appeal according to the Veteran's wishes.  

In June 2009, the Board denied the Veteran's claim seeking service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the Memorandum Decision filed in this case.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  After a thorough review of the Veteran's claims file, the Board finds that additional evidentiary development is necessary prior to adjudication of the Veteran's claim for service connection for PTSD.  

The Veteran contends that he experiences PTSD as a result of his active duty service while stationed in Vietnam.  His DD-214 and personnel records indicate that he served as a security guard with the 13th Security Detachment in Vietnam from May 1971 to January 1972.  During his service, he was awarded the National Defense Service Medal, Vietnam Service Medal, and other various decorations.  

In a May 1984 statement, the Veteran discussed his in-service experiences, and recalled certain dangerous incidents that occurred when he was stationed in Vietnam.  According to the Veteran, these incidents included being shot at in a convoy to Can Tho, enemy soldiers infiltrating his air field during the night and rigging explosives to a helicopter thereby maiming the pilot, and witnessing a body being pulled from the Mekong River.  In an August 1998 statement, the Veteran further described certain incidents that occurred during his period of service in Vietnam wherein he had weapons pointed at him, was subject to small arms fire while breaking up bar fights, had a 60 caliber gun aimed at him by an inebriated soldier, and witnessed non-specific and unidentified "atrocities" committed by U.S. soldiers.  At the January 2004 hearing, the Veteran described one particular incident which still haunts him, wherein he was standing as security watch when over one hundred U.S. soldiers began a riot following a drug sweep.  According to the Veteran, he and the other five men who were standing as security watch were completely outnumbered, and the soldiers were armed and ready to attack.  He stated that it was only upon the arrival of the military police that the stand-off ended and the soldiers began to disperse.  See January 2004 Hearing Transcript, pp. 4-7.  

An April 1984 clinical record reflects that the Veteran was admitted to the Day Hospital Program at the VA treatment facility in St. Louis, Missouri.  During his admission, the Veteran provided his personal and military history and denied experiencing any psychiatric problems until after his tour of duty in Vietnam.  The examiner noted that the Veteran "has fears of unknown danger", that he "feels uneasy in crowds" and "[h]e has always been a loner."  Based on his or her evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD.  

The Veteran was afforded a VA psychiatric examination with the Social Work Service Department in June 1984, when he reported feeling bitter, angry and sad about the loss of the Vietnam War, the real purpose behind the war, and the death of his fellow servicemen.  He discussed his in-service experiences in Vietnam and the problems he has continued to experience since his separation from service, to include symptoms of depression, nervousness, and confusion.  The Veteran also reported that he has recently begun "to have panic attacks with, dry heaves, numbness in his arms and face, weakness and a feeling of helplessness."  Based on his evaluation of the Veteran, the social worker observed that, while "there appears to be some characterological factors which play a part in [the Veteran's] state, there also appears to be ample evidence for a diagnosis of P[T]SD."  

The Veteran was provided another VA psychiatric examination with a physician in June 1984.  During this evaluation, the Veteran stated that he has recurring panic attacks which occur three or four times a week and last from several hours to two days or more.  He also reported feelings of depression, anxiety, hopelessness, anger and self-pity and stated that these symptoms have been present and have continued to progress since he served in Vietnam.  He described some of his in-service experiences and noted that he has experienced recurring nightmares regarding these events since Vietnam.  Upon conducting a mental status examination of the Veteran, the examiner observed that the Veteran's mood was "markedly depressive" and that his "[c]onstrained, anxious, worried affect pervaded the interview."  According to the examiner, the Veteran "particularly dwells on having to avoid everything connected with Vietnam, such as television programs, war memorial ceremonies" and "[i]f he is exposed to any reminders, he relives the depression and the anxiety and this leads to getting extremely angry and fear of losing control of acting out impulses."  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD.  

Subsequent to this examination report, the medical evidence of record is clear for any complaints of or treatment for any type of psychiatric disorder until February 1998 when the Veteran was admitted to a VA treatment facility "requesting help for violence which has recently reemerged in him."  The Veteran reported two recent episodes of violence occurring while intoxicated and explained that his violent tendencies began in the 1970's and lasted until the 1980's.  He denied a connection between his violent tendencies and Vietnam and further denied experiencing any problems with, or symptoms of, PTSD.  However, the more recent VA treatment records reflect a diagnosis of PTSD.  See March 2002 VA outpatient report, March 2006 VA Psychiatry Attending Note and April 2006 VA Discharge report.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2011).  

While the medical evidence of record reflects a diagnosis of PTSD, the Board notes that the Veteran was last afforded two VA examinations in June 1984, over twenty-seven years ago, and it does not appear that either VA examination was conducted by a VA psychiatrist, psychologist or contract equivalent.  In addition, the most recent medical evidence of record reflecting treatment for PTSD was dated in April 2006, over five years ago.  While these records discuss the relationship between the Veteran's service and his current PTSD, there is no evidence to clearly link PTSD to the claimed stressors, and no VA psychiatrist, psychologist, or contract equivalent has clearly stated and confirmed that the claimed stressors are adequate to support the PTSD diagnosis.  Furthermore, the evidence of record is clear for any treatment for, or diagnosis of, PTSD since 2006.  Therefore, a VA psychiatric examination would be helpful in determining the current nature and etiology of the Veteran's PTSD.  Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a VA examination is necessary to decide the claim.

The Board may consider only independent medical evidence to support its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  A remand of the current PTSD claim is warranted for a VA psychiatric examination.

Also, on remand, an effort should be made to obtain updated VA treatment records from April 2008 to the present pertaining to treatment the Veteran may have received for his PTSD, that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Thus, to give the Veteran every consideration with respect to the present appeal and to ensure due process, the Board finds that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to his claim for service connection for PTSD.  
2. Ask the Veteran to provide as much detailed information of his claimed stressors as he can recall.  

3. Request records of psychiatric treatment that the Veteran may have received since April 2008 at the VA Medical Centers in Shreveport, Louisiana; Mountain Home, Tennessee; and White City, Oregon.  Copies of such records which are available should be associated with the claims folder.  

4. Then, accord the Veteran a VA psychiatric examination to determine the nature, extent, and etiology of his PTSD.  The claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must indicate that the claims folder was reviewed.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  The examiner should elicit detailed information from the Veteran regarding his claimed in-service stressors.  

If PTSD is diagnosed on examination, the examiner must state whether it is at least as likely as not, i.e., a 50 percent probability or greater, that this disability was caused, or is otherwise related to, the Veteran's service, including his claimed stressors pertaining to his fear of hostile military activity.  The examiner must also determine whether the claimed stressors are adequate to support a diagnosis of PTSD, and whether the symptoms are related to the claimed stressors.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

5. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

